DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 8 and 14, a method), machine (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental/mathematical process.  The limitations include: detecting, by a processor of a hardware device, an alignment point for a periodic signal segment of a periodic signal generated by an apparatus being monitored for standard functionality; activating, by said processor in response results of said detecting, said apparatus from a period prior to said alignment point to an end point of said periodic signal segment; first locating, by said processor, a first point of said periodic signal segment; second locating, by said processor, a second point of an additional periodic signal segment of said periodic signal, wherein said second point comprises a same point as said first point, wherein said first locating and said second locating comprise: determining a lowest point of said periodic signal segment; determining a difference feature between said first point of said periodic signal segment and said second point of said additional periodic signal segment; determining a relative minimum angle between said first point of said periodic signal segment and said second point of said additional periodic signal segment; and analyzing said lowest point with respect to said difference feature and said relative minimum angle; and normalizing, by said processor in response to results of said first locating and said second locating, said periodic signal.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “detecting, by a processor of a hardware device, an alignment point for a periodic signal segment of a periodic signal generated by an apparatus being monitored for standard functionality” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The additional elements of “activating, by said processor in response results of said detecting, said apparatus from a period prior to said alignment point to an end point of said periodic signal segment” is considered to be insignificant extra-solution activity of collecting data. There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-11 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claims 12-20 are rejected under 35 U.S.C. 101 for the same rational.

3.	Claims 12-19 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter.  
The descriptions or expressions of the programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.  Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  
In order to overcome this rejection, the following language is suggested:
“12.	(Currently amended) A non-transitory computer readable medium encoded with a computer program product for …”
 “13.	(currently amended)   the non-transitory computer readable medium as in claim 12 further includes:  …”

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 20 recite the limitation “said second point comprises a same point as said first point”.  It is not clear from the claim or specification what “same point” that both second point and first point comprise.  Therefore claims 1-20 are considered to be indefinite.
 
Examiner’s notes
5.	Claims 1, 12 and 20, distinguish over the prior art of record.  The closest prior art Mishra et al. (Pub. No. US 2022/0100939) disclose a method of simulating device aging based on a digital waveform representative of a workload of an electronic device. The method includes applying an aging model to the segments to simulate the aging for the programmable device based on the workload, wherein the segments are a representation of the digital waveform. The method includes grouping contiguous sets of cycles into a plurality of segments, each set of cycles corresponding to a segment, wherein each segment has values for a combination of segment parameters that are unique from each of the other segments and a start point that is separated from a start point of an adjacent segment by a pre-defined distance criterion but fails to anticipates or render obvious a signal detection and monitoring method, the method including the steps of: determining a lowest point of said periodic signal segment; determining a difference feature between said first point of said periodic signal segment and said second point of said additional periodic signal segment; determining a relative minimum angle between said first point of said periodic signal segment and said second point of said additional periodic signal segment; and analyzing said lowest point with respect to said difference feature and said relative minimum angle; and normalizing, by said processor in response to results of said first locating and said second locating, said periodic signal, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Wakabayashi [‘992] discloses an aging degradation diagnosis apparatus including a degradation pattern generation unit for generating, from phase signals obtained at a plurality of times, the phase signals indicating a phase of an alternating voltage applied to an apparatus to be diagnosed, and from measured signals measured at a plurality of times by a sensor that is measuring a degradation state of the apparatus and a feature vector generation unit for generating a feature vector in which bin values of the histogram for each of the phase ranges calculated by the histogram, wherein from among feature vectors by degradation cause, a degradation cause identification unit searches for a feature vector similar to the feature vector generated by the feature vector generation unit, and identifies a degradation cause of the apparatus.

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857